UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-5068


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RAYMOND LEO THOMPSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:09-cr-00293-TDS-1)


Submitted:   July 18, 2011                 Decided:   August 2, 2011


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John H. Tinney, Jr., THE TINNEY LAW FIRM, PLLC, Charleston, West
Virginia, for Appellant.   Anand P. Ramaswamy, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Raymond Leon Thompson appeals his conviction and 215-

month sentence for one count of carjacking in violation of 18

U.S.C.   § 2119(1)       (2006),      and       one    count   of    possession          of

ammunition    by   a     convicted    felon       in    violation        of    18    U.S.C.

§§ 922(g)(1), 924(e) (2006).              Counsel has filed a brief in this

court pursuant to Anders v. California, 386 U.S. 738 (1967),

certifying that there are no meritorious issues for appeal but

questioning whether Thompson’s sentence was reasonable.

            An     appellate         court        reviews      a     sentence           for

reasonableness under an abuse-of-discretion standard.                               Gall v.

United States, 552 U.S. 38, 51 (2007).                       This review requires

consideration       of        both   the        procedural         and        substantive

reasonableness of a sentence.             Id.     First, the court must assess

whether the district court properly calculated the Guidelines

range, considered the § 3553(a) factors, analyzed any arguments

presented     by   the     parties,       and     sufficiently       explained          the

selected sentence.        Id. at 49-50; see United States v. Lynn, 592

F.3d 572, 576 (4th Cir. 2010) (“[A]n individualized explanation

must accompany every sentence.”); United States v. Carter, 564

F.3d 325, 330 (4th Cir. 2009) (same).                   An extensive explanation

is not required as long as the appellate court is satisfied

“‘that   [the      district      court]         has    considered        the    parties’

arguments    and   has    a    reasoned     basis      for   exercising        [its]    own

                                            2
legal decisionmaking authority.’”               United States v. Engle, 592

F.3d 495, 500 (4th Cir.) (quoting Rita v. United States, 551

U.S. 338, 356 (2007)), cert. denied, 131 S. Ct. 165 (2010).

              By seeking a sentence below his advisory Guidelines

range, Thompson has preserved appellate review of his sentence.

See   Lynn,    592     F.3d   at   577-78.      We   first   conclude     that    the

sentence      was    procedurally     reasonable.           The   district    court

properly calculated the advisory Guidelines range of 188 to 235

months, and discussed the serious nature of Thompson’s conduct.

The court was particularly concerned that Thompson brandished a

firearm at two small children and threatened a woman with death

if she did not turn over the keys to her car.                     The court also

noted Thompson’s lengthy criminal history and concluded that a

215-month sentence was necessary to protect the public from this

habitual offender.

              We     also     conclude       that    the     court      imposed    a

substantively reasonable sentence.              We presume on appeal that a

sentence      within     a    properly   calculated        Guidelines    range     is

reasonable. United States v. Allen, 491 F.3d 178, 193 (4th Cir.

2007).     We have reviewed the record and conclude that Thompson

has not rebutted the presumption of reasonableness accorded his

within-Guidelines sentence.

              In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

                                         3
We therefore affirm the judgment of the district court.                  This

court requires that counsel inform Thompson, in writing, of the

right to petition the Supreme Court of the United States for

further review.        If Thompson requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.    Counsel’s motion must state that a copy thereof

was served on Thompson.

            We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in   the    materials

before   the   court    and    argument   would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                      4